Citation Nr: 1502662	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-33 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2014. A copy of the hearing transcript has been associated with the Veteran's Virtual VA claims file, which was also reviewed as part of his appeal.


FINDING OF FACT

The Veteran's diagnosed tinnitus disorder was caused by his service-connected bilateral hearing loss disability.  

CONCLUSION OF LAW

The criteria for service connection for tinnitus, secondary to service-connected bilateral hearing loss, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant service connection for tinnitus, there is no need to discuss VA's compliance with the VCAA.

Service Connection Laws and Regulations

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110;
38 C.F.R. § 3.303(a). Generally, "in order to establish service connection or service-connected aggravation for a present disability the veteran must show: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004). Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310.

Tinnitus

The Veteran is service connected for bilateral hearing loss. In a November 2011 VA medical examination report, a VA examiner diagnosed the Veteran as having tinnitus that was "as likely as not a symptom associated with the hearing loss." Resolving all doubt in the Veteran's favor, service connection for tinnitus, secondary to service-connected bilateral hearing loss, is warranted.








ORDER

Service connection for tinnitus, secondary to service-connected bilateral hearing loss, is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


